DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 3/9/2022.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – generating token that replaces payment account number and storing mapping between token and account number via a token vault; receiving a request to detokenize payment token for a transaction between source & target; detokenizing payment token to reveal account number; transmitting detokenized information to a computing device; generating a settlement token; and trigger settlement by transmitting settlement token to a blockchain network independent from payment network – that constitute abstract Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), mitigating settlement risk (Alice).
The dependent claims merely limit the abstract idea to – inserting mapping between source and target bank identifiers, token denomination and type; token service provider identifier (TSP); International Bank Account Number (IBAN); and SWIFT code in settlement token fields – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are: a processor, and a computing device.  Based on Fig. 1 and Para [0049], [0095], the processor and the user computing device (“mobile device”) have been described generically.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application.  “Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017).
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – generating token that replaces payment account number and storing mapping between token and account number via a token vault; receiving a request to detokenize payment token for a transaction between source & target; detokenizing payment token to reveal account number; transmitting detokenized information to a computing device; generating a settlement token; and trigger settlement by transmitting settlement token to a blockchain network independent from payment network – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic payment unit and mobile device to perform the steps of – generating token that replaces payment account number and storing mapping between token and account number via a token vault; receiving a request to detokenize payment token for a transaction between source & target; detokenizing payment token to reveal account number; transmitting detokenized information to a computing device; generating a settlement token; and trigger settlement by transmitting settlement token to a blockchain network independent from payment network – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – generating token that replaces payment account number and storing mapping between token and account number via a token vault; receiving a request to detokenize payment token for a transaction between source & target; detokenizing payment token to reveal account number; transmitting detokenized information to a computing device; generating a settlement token; and trigger settlement by transmitting settlement token to a blockchain network independent from payment network – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green (US 2020/0167769 A1) in view of Mattson et al. (US 2013/0212666 A1) further in view of Johnsrud et al. (US 2017/0243177 A1).

Claim 1:
An apparatus comprising: 
a processor configured to generate a payment-enabled token for a payment network that replaces a payment account number and store a mapping between the payment-enabled token and the payment account number via a token vault;
a network interface configured to receive, via the payment network, a payment authorization request message that includes the payment-enabled token for processing a payment transaction between a source and a target; 
wherein the processor is further configured to 
detokenize the payment-enabled token to reveal the payment account number based on the mapping stored in the token vault,
(See Mattson: 
Para [0040] (“For example, if the communication application uses token table “X7m2” to tokenize data, the security interface can use the identifier “X7m2” to retrieve the same token table from the token tables storage module 204C for use in detokenizing the tokenized data.”)
Para [0094] (“The payment network 108 receives the second set of token tables from the central security system, detokenizes the second tokenized payment information, and outputs the detokenized payment information.  The bank 110 receives the first set of token tables from the central security system, and detokenizes the detokenized payment information with the first set of token tables to produce the original payment information.”)
transmit the detokenized payment account number to a payment network computing device associated with the request to trigger a payment process;
generate a settlement token via the token vault which comprises identifiers of the source of the payment-enabled token, the target of the payment-enabled token, and the payment-enabled token of the payment network stored therein;
and the target and an identifier of the payment token, and 
trigger a settlement process in parallel and simultaneously with the payment process via transmission of the settlement token to a blockchain on a blockchain settlement network which is disposed independently from the payment network.
(See Green: Para 
[0025] (“Generally, the settlement token dispersing component 570 can enable a node to generate new settlement tokens (“mint”), destroy (“burn”) settlement tokens,”)
[0046] (“For a non-limiting illustrative example, the legacy settlement component 242 can parse a received transaction to identify a card issue identification number (IIN) per International Organization for Standardization (ISO) 7812 as of the 2017 revision and an ABA routing number.”)
[0063] (“At block 604, a settlement token smart contract (STSC) is generated.”)
(See Mattson: Para 
[0036] (“The mobile device 102, the payment terminal 104, the central communication system 114, and the central payment system 106 each include a token server (token server 202A, 202B, 202C, and 202D, respectively; “token servers 202” collectively) and a token tables storage module (204A, 204B, 204C, and 204D, respectively; “token tables storage modules 204” collectively).  Each token table storage module 204 stores token tables for use in tokenization. The token tables storage modules can store token tables received from various sources, such as the central security system 116, the components of the entity with which each token tables storage module is part, or other entities within the environment of FIG. 2.”)
[0040] (“The central security system 116 provides token tables to the token servers 202 for storage in the token tables storage modules 204. The central security system can provide one or more token tables periodically (for instance, every day, hour, or other time period); in response to a request for tokens from a token server 202; from the communication application 206, the security interface 212, the payment application 214, or the payment interface 218; in response to a certain number of tokenization operations by one or more of the entities of FIG. 2; in response to a transaction or communication request from the user 200; and the like. The central security system can provide pre-generated token tables stored at the central security system, or can generate token tables in response to receiving a request for token tables.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Mattson as it relates to tokenization in mobile environment to include the above noted disclosure of Green as it relates to distributed ledger settlement transactions.  The motivation for combining the references would have been to use mobile token storage module for greater security.

The combination of Green + Mattson does not specifically disclose:
“trigger a settlement process in parallel and simultaneously with the payment process via transmission of the settlement token to a blockchain on a blockchain settlement network which is disposed independently from the payment network.”
However, Johnsrud discloses the above limitation (See Johnsrud: Fig. 7; Para 
[0086] (“FIG. 7 is a combined flowchart and diagram illustrating a process and system for using a block chain distributed network for routing of process authorization and settlement based on specified parameters in accordance with embodiments of the invention.  A payor system 720 is operatively connected with the blockchain distributed network 710, which includes or is operatively connected with one or more validating node(s) 740.  The blockchain 710 may also be operatively connected with a payee system 730.  The various payment rails 750 or payment channels may be used to route settlement of transactions according to the preferences of the payee system (i.e., the issuing bank or other entity).  The number and identity of the validating node(s) 740 used in authorization of the transaction may also be dictated by the preferences of the payee system or entity.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Green + Mattson to include Johnsrud as it relates to authorization and settlement.  The motivation for combining the references would have been to settle tokenized transactions based on routing preferences.

Claims 8, 15 are similar to claim 1 and rejected on similar grounds.

Claim 2:
wherein the processor is configured to insert a bank identifier of the source, a bank identifier of the target, and a date and time of the payment transaction from the received request into predetermined fields within a storage structure of the settlement token.
(See Green: Para [0042], [0045], [0064], [0078] (“includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated with the unique financial institution identifiers, and settlement token data corresponding to each STSC”)

Claims 9, 16 are similar to claim 2 and rejected on similar grounds.

Claim 3:
wherein the processor is configured to insert a token denomination and a token type of the payment token from the payment token into into predetermined fields within a storage structure of the settlement token.
(See Mattson: Para [0018] – [0020])

Claim 4:
wherein the processor is configured to insert an identifier of a token service provider (TSP) and an identifier of the token vault into into predetermined fields within a storage structure of the settlement token.
(See Green: Para [0042], [0045], [0064], [0078] (“includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated with the unique financial institution identifiers, and settlement token data corresponding to each STSC”)

Claims 11, 18 are similar to claim 4 and rejected on similar grounds.

Claim 5:
wherein the processor is configured to insert an International Bank Account Number (IBAN) of one or more of the source and the target into into predetermined fields within a storage structure of the settlement token.
(See Green: Para [0042], [0045], [0064], [0078] (“includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated with the unique financial institution identifiers, and settlement token data corresponding to each STSC”)

Claims 12, 19 are similar to claim 5 and rejected on similar grounds.

Claim 6:
wherein the processor is configured to insert a Society for Worldwide Interbank Financial Telecommunication (SWIFT) code of one or more of the source and the target into predetermined fields within a storage structure of the settlement token.
(See Green: Para [0042], [0045], [0064], [0078] (“includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated with the unique financial institution identifiers, and settlement token data corresponding to each STSC”)

Claims 13, 20 are similar to claim 6 and rejected on similar grounds.

Claim 7:
wherein the processor is configured to transmit the settlement token to a blockchain peer of the blockchain settlement network.
(See Green: Para [0043])

Claim 14 is similar to claim 7 and rejected on similar grounds.

Claim 10:
wherein the generating the settlement token comprises inserting a token identifier of an EMV payment token and a token type of the EMV payment token from the payment token into predetermined fields within a storage structure of the settlement token.
(See Green: Para [0042], [0045], [0078])

Claim 17 is similar to claim 10 and rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 2/13/2022 have been fully considered but they are not persuasive. 
101
Applicant argues:
A token vault is well known in the field of payment processing. Token vaults are commonly found on a digital payment network such as Banknet.  The token vault is responsible for storing a mapping between sensitive payment account information (e.g., a payment account number) and non-sensitive payment tokens (e.g., arbitrary number with the same format as a payment account number, etc.)  The present application is directed to a modification to existing token vaults.  In particular, in the present application, a cardholder can submit a payment request using a payment token (non-sensitive data value) which is submitted to the token vault.  Here, the token vault can receive a payment authorization request (ISO 8583) with the payment token and map the payment token to an actual payment account number and then forward the payment token to the issuer of such payment account number. 
However, unlike a traditional token vault, the token vault of the example embodiments is configured to simultaneously initiate a settlement transaction on a separate payment network (blockchain payment network).  The settlement transaction is performed by creating a settlement token that is in compliance with ISO 20022 which defines the standards for digital token structures and formats.  The settlement token can then be stored on the blockchain in real-time enabling settlement to happen in real time, rather than a traditional overnight settlement process that typically takes 24 hours or more on a traditional payment network.  
Thus, the token vault of the present application is configured to generate an ISO 20022 token for settling a payment transaction on a separate network (blockchain network).  This process requires the token vault to take data from an ISO 8583 compliant message and create the ISO 20022 compliant token.  This is a process that cannot be performed by a human.
As noted above, the present application is directed to a token vault commonly found on a payment network that has been modified to perform a new function to simultaneously register a settlement token on a blockchain network in parallel to the payment network.  In this case, the blockchain network also includes the financial institutions that are part of the payment transaction. Thus, the blockchain network / ledger and transaction can be used to thereby settle a payment transaction on a separate network, in real time. 
Applicant notes that the pending claims impose meaningful, practical, and succinct operations that provide an unconventional solution to the problem of a traditional overnight settlement process that occurs on a payment network. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution in which a token vault is configured to settle a payment transaction on a parallel network (blockchain network).  The result is the payment transaction settles immediately rather than having to wait overnight thereby increasing the speed and efficiency at which banks can operate on the payment network. 
Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application (limited ad hoc access to data and launching new software programs) that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.
Examiner’s Response:
Examiner finds Applicant’s arguments unpersuasive.  There is no indication in the specification or the claims that the present invention is directed to a modification to existing token vault.  Also, contrary to Applicant’s assertion about numerous claim limitations, the independent claims recite only five steps: (i) generating token (replacing account number) and storing mapping between token and account number in token vault; (ii) detokenizing (revealing account number); (iii) transmitting detokenized account number to a payment network computing device to trigger a payment process; (iv) generating a settlement token which comprises source and target of the payment token; and (v) triggering settlement by transmitting the settlement token to a blockchain settlement network.  Out of the above five steps, two of them are directed to tokenzing and detokenizing; while the other two steps constitutes insignificant extra solution activities such as transmitting tokens.
As per Para [0035] of the Specification, tokenization is a process of substitution a non-sensitive data value (token) for a sensitive data value, e.g. payment account number (PAN).  Examiner notes that this is a simple mental process of substituting one value for another; for example card number 1234 being replaced by custA, card number 5678 being replaced by custB, etc.  Examiner also notes that limitations of detokenization and generation have been generated at a high level of generality.  See Move, Inc. v. Real Estate Alliance Ltd., 721 F. App’x 950, 952-53, 954-56 (Fed. Cir. 2018) (“Instead of focusing on the technical implementation details of the zooming functionality, for example, claim 1 recites nothing more than the result of the zoom.”).  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)
The Specification (Para [0041]) states that one of the drawbacks of the payment process is that there is a delay between authorization and settlement which creates opportunities for errors, fraud, intervening transactions, etc.  Example embodiments overcome the drawbacks of traditional overnight settlement through real-time blockchain network settlement (Para [0041]).  Both source financial institution and target financial institution may be member of the payment network and, at the same time, have membership in the blockchain settlement network (Para [0042])
Examiner thus notes that to the extent, Applicant’s invention describes an improvement, it does not concern technical improvement but instead constitutes an improvement to the commercial and legal practice of payment settlement.  Payment Settlement is Fundamental Economic Practice.  Requiring all participating financial institutions to be members of the blockchain settlement network is not technical improvement but business and legal organization that is properly classified as Certain Methods of Organizing Human Activity.  
To the extent this approach amounts to an improvement at all, that improvement is not in the functioning of a computer or an improvement to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of payment settlement by having all participating organizations join a blockchain settlement network, which is not enough for patent eligibility.
The improvement touted by the invention is an improvement to the way payment is settled and, as such, is an improvement in the realm of the abstract idea of payment processing.  The improvement is not to the computer elements used to perform the method.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
For the above reasons, Applicant’s arguments are unpersuasive.
103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previously Addressed Arguments
Applicant argues that Green does not teach “generating a settlement token via the token vault that is compliant with ISO 20022 and which comprises identifiers of the source and the target and an identifier of the payment token; and transmitting the settlement token from the token vault to a blockchain on a blockchain settlement network which is parallel to the payment network.”  
Applicant argues that Green does not describe a token vault of a payment network, let alone, a token vault that creates a settlement token. Instead, Green describes a blockchain peer that creates a settlement token.  This requires the settlement token to be created by a participant of the settlement blockchain and not an entity on a parallel payment network such as a token vault.  In contrast, in Claim 1, a token vault is able to create a digital token that is compliant with ISO 20022 and that can be exchanged on a blockchain network. 
Applicant argues that Green does not describe a token that is compliant with ISO 20022.  The "settlement token" in Green is simply described as a digital token that is created by a smart contract.  Furthermore, the settlement token in Green is not compliant with ISO 20022 and it does not include an identifier of a payment token such as those from a credit card. Instead, the settlement token of Green represents fiat currency, not a payment token. 
Examiner respectfully disagrees.
(See Mattson: Para 
[0036] (“The mobile device 102, the payment terminal 104, the central communication system 114, and the central payment system 106 each include a token server (token server 202A, 202B, 202C, and 202D, respectively; “token servers 202” collectively) and a token tables storage module (204A, 204B, 204C, and 204D, respectively; “token tables storage modules 204” collectively).  Each token table storage module 204 stores token tables for use in tokenization. The token tables storage modules can store token tables received from various sources, such as the central security system 116, the components of the entity with which each token tables storage module is part, or other entities within the environment of FIG. 2.”)
[0040] (“The central security system 116 provides token tables to the token servers 202 for storage in the token tables storage modules 204.  The central security system can provide one or more token tables periodically (for instance, every day, hour, or other time period); in response to a request for tokens from a token server 202; from the communication application 206, the security interface 212, the payment application 214, or the payment interface 218; in response to a certain number of tokenization operations by one or more of the entities of FIG. 2; in response to a transaction or communication request from the user 200; and the like.  The central security system can provide pre-generated token tables stored at the central security system, or can generate token tables in response to receiving a request for token tables.”)
Hence, Mattson teaches the limitation of token vault.
Green discloses:
Para [0046] (“For a non-limiting illustrative example, the legacy settlement component 242 can parse a received transaction to identify a card issue identification number (IIN) per International Organization for Standardization (ISO) 7812 as of the 2017 revision and an ABA routing number.”)
Hence, it teaches the limitation of ISO compliance.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693